Citation Nr: 0841785	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  00-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder, 
to include hypertension and coronary insufficiency.

3.  Entitlement to service connection for a stomach disorder, 
to include peptic ulcer disease and gastritis.

4.  Entitlement to service connection for arthritis, to 
include gouty arthritis and osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had recognized active service with the Philippine 
Scouts from March 1946 to February 1949.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Remands issued in October 2003 and 
March 2007.  This matter was originally on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  

The record reflects that the RO believed that there was some 
discrepancy with respect to the veteran's service dates 
(i.e., from 1944 to 1946) and denied the veteran's claims in 
the August 2006 supplemental statement of the case (SSOC), in 
part, due to the absence of verified qualifying service 
during this time.  However, as explained by the veteran's 
representative in the November 2008 Post-Remand Brief, the 
veteran's period of active service from March 1946 to 
February 1949 has been sufficiently verified by evidence 
included in the record.  See WD AGO Form 53-58.  As the 
veteran is shown to have qualifying service, the Board finds 
that the issue has been adequately resolved.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The veteran's current bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385 has been linked by competent 
medical opinion to acoustic trauma sustained during active 
military service.  

2.  The evidence of record does not show that the veteran's 
currently diagnosed heart disorder to include hypertension 
and coronary insufficiency is related to military service or 
that cardiovascular disease manifested to a compensable 
degree within one year of discharge.  

3.  The evidence of record does not show that the veteran's 
currently diagnosed stomach disorder to include peptic ulcer 
disease and gastritis is related to military service.  

4.  The evidence of record does not show that the veteran's 
currently diagnosed arthritis is related to military service 
or that it manifested to a compensable degree within a year 
of discharge.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active military service.  
38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).   

2.  A heart disorder, to include hypertension and coronary 
insufficiency, was not incurred in or aggravated by active 
military service; nor may cardiovascular disease to include 
hypertension be presumed to have been incurred therein.  
38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).   

3.  A stomach disorder, to include peptic ulcer disease and 
gastritis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).   

4.  Arthritis was not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remands and The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the veteran was not given proper 
notice under the VCAA prior to the initial unfavorable 
adjudication of his claims as the VCAA had not yet been 
enacted at those times.  Nonetheless, any defect with respect 
to the timing of the notice is not prejudicial to the veteran 
as proper notice was sent to the veteran in January 2001 and 
the claims were subsequently readjudicated, as will be 
explained below.  

In January 2001 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf.  In that regard, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  The RO also listed the evidence that the veteran 
had already submitted in support of his claims, described the 
type of evidence that the veteran needed to submit to 
substantiate his claims, and specifically asked the veteran 
to submit or identify any additional information or evidence 
that he believed would help substantiate his claims.  The RO 
further explained that VA may be able to pay the veteran from 
the date his claims were received if the requested 
information or evidence was received within one year from the 
date of the letter and VA decided that the veteran was 
entitled to benefits.

The Board observes that the January 2001 VCAA notice letter 
did not address the element of degree of disability with 
respect to the veteran's claims.  Nonetheless, such omission 
constitutes harmless error in this case.  The veteran's 
claims for a heart disorder, stomach disorder, and arthritis 
are being denied for reasons explained in greater detail 
below and, consequently, no disability ratings will be 
assigned.  The veteran's hearing loss claim is being granted 
and any notice defect will be remedied when effectuating the 
award of benefits.  Moreover, the Board notes that the 
veteran was sent correspondence dated in May 2007 that 
included an explanation of the assignment of disability 
ratings and allowed additional time and opportunity to submit 
evidence in support of his claims.    
    
The Board further observes that the RO provided the veteran 
with a copy of the March 2000 and November 2002 rating 
decisions, the August 2000 Statement of the Case (SOC), and 
the November 2002 and August 2006 Supplemental Statements of 
the Case, which cumulatively included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  Multiple 
follow-up duty to assist letters were additionally sent to 
the veteran during the course of this appeal and the veteran 
wrote in June 2006 that he had no other information or 
evidence to give VA to substantiate his claims.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations and medical opinions for 
his claimed hearing loss, heart disorder, stomach disorder, 
and arthritis in June 2004.  Furthermore, the veteran's VA 
treatment records dated from February 2004 to March 2005 and 
private medical records and correspondence dated from 
November 1996 to June 2003 are also associated with the 
claims folder.  

The Board observes that the veteran's service treatment 
records are fire-related.  Where the veteran's service 
treatment records are presumed destroyed or are otherwise 
unavailable through no fault of the claimant, the Board 
recognizes that it has a heightened duty to assist.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board concludes, however, 
that the heightened duty to assist has been met.  The record 
reflects that the RO attempted to obtain the veteran's 
service treatment records and, in July 1996, the National 
Personnel Records Center responded that the service treatment 
records were unable to be located and were fire-related.  The 
veteran has been so advised and provided with the opportunity 
to provide information and evidence in support of his claims.  
Further efforts to obtain the missing service records would 
be futile.  Additionally, the claims file contains all 
available evidence pertinent to the claims.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the veteran's records.  The 
veteran was given appropriate notice of his responsibility to 
provide VA with any treatment records pertinent to his 
claimed disorders and the record contains sufficient evidence 
to make a decision on the claims.  The Board would like to 
note that the case law does not lower the legal standard for 
proving a claim for service connection in such circumstances, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).   

The Board also notes that the veteran is reportedly in 
receipt of Supplemental Security Income (SSI) from the Social 
Security Administration (SSA); however, no attempt to obtain 
these records has been made by VA.  However, neither the 
veteran nor his representative has indicated that he receives 
such benefits due to any of his claimed disorders.  Moreover, 
the veteran's claims involving a heart disorder, stomach 
disorder, and arthritis are essentially being denied because 
none of the claimed disorders manifested until many years 
after separation from service and are not shown to be related 
to service.  The veteran's SSA records are unlikely to 
contain any evidence to the contrary.  The veteran's hearing 
loss claim is being granted based on the evidence already of 
record.  Therefore, the veteran's SSA records are not shown 
to be relevant to the veteran's claims and, consequently, the 
Board finds that a remand to obtain the records is not 
necessary and would only unnecessarily delay adjudication in 
this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992) (holding that VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
there has been substantial compliance with its prior Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss, cardiovascular disease, 
and arthritis, to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Although the veteran has repeatedly asserted that his claimed 
disorders are a result of military service, the record 
reflects that he lacks the requisite medical expertise to 
diagnose his disorders or offer a competent opinion regarding 
their causes.  Thus, competent medical evidence showing that 
the veteran's claimed disorders are related to service is 
required.  

While the record reflects that the veteran has asserted at 
times that he is a former prisoner of war, there is no 
independent evidence in the record that confirms his 
assertion.  The Board additionally observes that the veteran 
specifically denied that he had ever been a prisoner of war 
in the April 1996 VA Form 21-526.  Thus, any presumptions 
afforded former prisoners of war are not for application.    

Analysis 

Hearing Loss

The veteran contends that he suffered acoustic trauma during 
service that resulted in his current hearing impairment.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The medical evidence of record clearly shows that the veteran 
is currently diagnosed with a bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385.  The June 2004 VA audiological 
report notes that the veteran exhibited puretone thresholds 
of 20 decibels (dB) at 500 Hertz (Hz), 15 dB at 1000 Hz, 20 
dB at 2000 Hz, 65 dB at 3000 Hz, 75 dB at 4000 Hz with a 
speech recognition score of 0 percent in the right ear and 20 
dB at 500 Hz, 15 dB at 1000 Hz, 30 dB at 2000 Hz, 80 dB at 
3000 Hz, 85 at 4000 Hz with a speech recognition score of 0 
percent in the left ear. 

In regard to service, the Board again notes that the 
veteran's service treatment records are fire-related and 
unavailable for review.  However, the veteran has asserted 
that he was exposed to military noise during service and the 
veteran is considered competent to describe the nature and 
extent of his in-service noise exposure.  The Board also 
finds that the veteran's account of in-service noise exposure 
credible.  Therefore, it is likely that the veteran suffered 
acoustic trauma in service.     

Furthermore, there is medical opinion evidence linking the 
veteran's current hearing loss to his period of active 
military service.  Specifically, the June 2004 VA audiologist 
concluded that it was as likely as not that the veteran's 
hearing loss was caused by his reported in-service noise 
exposure.  There is no competent medical opinion to the 
contrary of record.  Thus, the Board affords it great 
probative value.  
  
As the veteran currently demonstrates a bilateral hearing 
impairment that has been linked by competent medical opinion 
to his period of active military service, the Board finds 
that service connection for hearing loss is warranted.       

Heart Disorder

The medical evidence of record clearly shows that the veteran 
currently suffers from a heart disorder.  For example, the 
June 2004 VA examiner diagnosed the veteran with 
hypertension.  The veteran's private physician (P.F.E., M.D.) 
also noted in February 2001 correspondence that he was 
treating the veteran for coronary artery disease and 
hypertension. The veteran's recent treatment records 
additionally contain multiple diagnoses of heart disorders to 
include atrial fibrillation, hypertension, and 
atherosclerotic coronary disease.  

Nevertheless, the veteran has not presented sufficient 
evidence to show that his heart disorder is related to 
service or that it manifested to a compensable degree within 
a year of discharge.  Although Dr. P.F.E wrote in February 
2001 correspondence that it was his medical opinion that the 
veteran's current hypertension and coronary artery disease 
are related to military service, his opinion is merely 
speculative as he provided no rationale to support his 
conclusion and, consequently, is afforded no probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  The Board notes that 
the June 2004 VA examiner conversely concluded that the 
veteran's hypertension was not related to military service 
after reviewing the claims folder and examining the veteran.  
The June 2004 VA examining cardiologist also concluded that 
the veteran's atrial fibrillation was not likely due to 
service.  Their opinions are afforded great probative value.  
Moreover, there is no evidence to show that the veteran began 
to experience heart problems in service.  Indeed, the first 
finding of hypertension and a cardiovascular disorder is not 
shown until 1996, which is approximately 47 years after 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a heart disorder to include 
hypertension and coronary insufficiency, is not warranted on 
either a direct or presumptive basis.

Stomach Disorder

The medical evidence of record shows that the veteran 
currently suffers from a stomach disorder.  At the June 2004 
VA general medical examination, the examiner diagnosed the 
veteran with irritable bowel syndrome.  The veteran's private 
physician (P.F.E., M.D.) also wrote in February 2001 
correspondence that he was treating the veteran for peptic 
ulcer disease.  Furthermore, a private medical note dated in 
July 2001 includes an assessment of gastritis.  

Nevertheless, the veteran has not presented sufficient 
evidence to show that his stomach disorder is related to 
service.  Although Dr. P.F.E wrote in February 2001 
correspondence that it was his medical opinion that the 
veteran's current peptic ulcer disease was related to 
military service, his opinion is merely speculative as he 
provided no rationale to support his conclusion.  
Consequently, his opinion is afforded no probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  The Board 
additionally notes that the June 2004 VA examiner concluded 
that the veteran's current irritable bowel syndrome was as 
likely as not secondary to post-traumatic stress disorder 
(PTSD) from military service; however, service connection for 
PTSD has not been established and a claim for PTSD is not 
currently before the Board.  Thus, an award of service 
connection for irritable bowel syndrome as secondary to PTSD 
is not available.  38 C.F.R. § 3.310 (2008).  There is 
additionally no indication in the record that irritable bowel 
syndrome is directly related to service.  Furthermore, the 
veteran's private physician (E.H.A., M.D.) commented that his 
gastritis was probably secondary to medication (i.e., 
Indomethacin) and made no reference to the veteran's service 
in the July 2001 private medical note.  Moreover, there is no 
evidence to show that the veteran began to experience stomach 
problems in service.  Indeed, the first finding of a stomach 
disorder is not shown until 2001, which is approximately 52 
years after service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a stomach disorder is not 
warranted.


Arthritis 

The medical evidence of record shows a current diagnosis of 
arthritis.  The June 2004 VA joints examiner diagnosed status 
post shrapnel wounds to the right thumb, index and middle 
fingers with mild post-traumatic arthritis in those joints 
and arthritis of the wrist, knees, and feet.  The veteran's 
physician (P.F.E., M.D.) also wrote that he was treating the 
veteran for degenerative disease of the spine and 
osteoarthritis in February 2001 correspondence.  Furthermore, 
the veteran's VA treatment records include multiple findings 
of arthritis and his private treatment records contain 
findings of gouty arthritis.    

Nevertheless, the veteran has not presented sufficient 
evidence to show that his arthritis manifested in service, he 
sustained an injury during military service, or arthritis 
manifested to a compensable degree within a year of discharge 
to warrant the award of service connected compensation 
benefits.  The veteran's WD AGO Form 53-58 reveals that he is 
not in receipt of any decorations or awards indicative of 
combat and, in fact, served as a light truck driver.  
Although the veteran asserted in his August 1998 statement 
that his arthritis first manifested within one year following 
discharge, the first clinical finding of arthritis is not 
shown until 1996, approximately 47 years after service.  
Furthermore, the veteran told the June 2004 VA joints 
examiner that he was first diagnosed with gouty arthritis in 
1980, which is 31 years after service, which is contradictory 
to his earlier statement.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

The medical opinion evidence of record also does not 
sufficiently establish a nexus relationship between any form 
of the veteran's current arthritis and his military service.  
While Dr. P.F.E wrote in February 2001 correspondence that it 
was his medical opinion that the veteran's current 
osteoarthritis and degenerative disease of the spine were 
related to military service, his opinion is merely 
speculative as he provided no rationale to support his 
conclusion.  Consequently, the Board affords it no probative 
value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  It is also 
noted that the June 2004 VA joints examiner diagnosed post-
traumatic arthritis status post shrapnel wounds to the right 
thumb, index and middle fingers, which suggests that the 
examiner found the veteran's report that shrapnel from a 
grenade exploded near him and injured his right hand in 
service credible; however, as previously explained, available 
evidence of record does not indicate that the veteran 
participated in combat or that such event as reported by the 
veteran actually occurred during his period of active 
service.  As the evidence does not support the occurrence of 
an in-service injury, the Board can afford this opinion no 
probative value as it is based on the unsubstantiated history 
provided by the veteran.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  The Board further notes that the June 2004 VA 
joints examiner also concluded that the veteran's arthritis 
of the wrist, hands and feet were more likely than not 
related to age with no objective evidence of gout or evidence 
of service connection.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for arthritis is not warranted 
on either a direct or presumptive basis.  


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims of service connection for a heart disorder, 
stomach disorder, and arthritis and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for hearing loss is 
granted.

2.  Entitlement to service connection for a heart disorder, 
to include hypertension and coronary insufficiency, is 
denied.

3.  Entitlement to service connection for a stomach disorder, 
to include peptic ulcer disease and gastritis, is denied.

4.  Entitlement to service connection for arthritis, to 
include gouty arthritis and osteoarthritis, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


